Citation Nr: 0113912	
Decision Date: 05/17/01    Archive Date: 05/23/01

DOCKET NO.  00-17 211	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss, tinnitus, a chronic acquired disorder manifested by 
proteinuria, a bilateral kidney disorder, residuals of a 
right wrist injury. lumbosacral strain, a right knee 
disorder, and irritable bowel syndrome also claimed as 
chronic diarrhea.  

2.  Entitlement to an initial compensable evaluation for 
sinusitis.  
3.  Entitlement to an initial compensable evaluation for 
bilateral plantar fasciitis with heel spurs.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Robinson, Associate Counsel


INTRODUCTION

The veteran had active service from April 1978 to May 1998.  

The current appeal arose from a June 1999 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Phoenix, Arizona.  

The RO, in pertinent part, denied entitlement to service 
connection for bilateral hearing loss, tinnitus, proteinuria, 
a bilateral kidney disorder, a right wrist injury, dysthymic 
disorder claimed as depression, lumbosacral strain, a right 
knee disorder, and irritable bowel syndrome claimed as 
chronic diarrhea.  

The RO in pertinent part, granted entitlement to service 
connection for sinusitis with assignment of a noncompensable 
evaluation, bilateral plantar fasciitis with heel spurs with 
assignment of a noncompensable evaluation, and for internal 
derangement of the left knee with assignment of a 10 percent 
evaluation, all effective May 1, 1998.

In her June 1999 notice of disagreement the appellant 
indicated that she was appealing the denials of entitlement 
to service connection for hearing loss, tinnitus, 
proteinuria, "right and left wrist" disorders, depression, 
a right knee disorder, and irritable bowel syndrome also 
claimed as diarrhea.  She also appealed the noncompensable 
evaluations assigned for the service-connected left knee 
disability and sinusitis.

The RO's June 2000 statement of the case addressed the 
denials of service connection for a bilateral hearing loss, 
tinnitus, proteinuria, a bilateral kidney disorder, a right 
wrist injury, dysthymic disorder also claimed as depression, 
lumbosacral strain, and a right knee disorder; and the 
evaluations for sinusitis and bilateral plantar fasciitis 
with heel spurs.

In her June 2000 substantive appeal the claimant indicated 
that her appeal was limited to the denials of service 
connection for a bilateral hearing loss, tinnitus, 
proteinuria, sinusitis, "both wrists", and lumbosacral 
strain, bilateral plantar fasciitis with heel spurs, a right 
knee disorder, and irritable bowel syndrome also claimed as 
diarrhea; and the evaluations assigned for sinusitis, 
bilateral plantar fasciitis with heel spurs, and internal 
derangement of the left knee.

It is clear from the record that while the appealed indicated 
she was filing a notice of disagreement with respect to the 
"denial" of service connection for a left wrist injury, the 
RO did not adjudicate a claim of entitlement to service 
connection for a left wrist injury.  As this issue has been 
neither procedurally prepared nor certified for appellate 
review, the Board is referring it to the RO for initial 
consideration and appropriate adjudicative action.  Godfrey 
v. Brown, 7 Vet. App. 398 (1995).

It is clear from the record that while the RO denied 
entitlement to service connection for dysthymic disorder also 
claimed as depression, and the appellant timely filed a 
notice of disagreement with this denial and was issued a 
statement of the case addressing this claim, she did not file 
a substantive appeal with respect thereto.  Accordingly, 
while the representatives have addressed this issue which has 
been prepared and certified for appellate review by the RO, 
the Board of Veterans' Appeals (Board) has no jurisdiction to 
consider this issue.

It is clear from the record that while the RO granted 
entitlement to service connection for a left knee disability, 
and the appellant filed a notice of disagreement with the 
initial 10 percent evaluation assigned therefor, the RO did 
not issue a statement of the case in response thereto.  The 
issue of entitlement to an initial evaluation in excess of 10 
percent for internal derangement of the left knee is 
addressed in the remand portion of this decision.  

The claims of entitlement to service connection for a right 
knee disorder, lumbosacral strain, and irritable bowel 
syndrome also claimed as diarrhea are addressed in the remand 
portion of the decision.  The claims of entitlement to 
initial increased evaluations for sinusitis and bilateral 
plantar fasciitis with heel spurs are also addressed in the 
remand portion of this decision.


FINDINGS OF FACT

1.  A bilateral hearing loss for VA purposes is not shown by 
the medical evidence of record.  

2.  The medical evidence demonstrates that tinnitus has 
present since active service.  

3.  The probative medical evidence of record is negative for 
a right wrist disorder.  

4.  No competent evidence has been submitted to show that the 
veteran currently has a chronic acquired disorder for VA 
compensation purposes which is manifested by proteinuria.

5.  The probative medical evidence of record is negative for 
a chronic acquired bilateral kidney disorder.   


CONCLUSIONS OF LAW

1.  A bilateral hearing loss was not incurred in or 
aggravated by active service, nor may service connection be 
presumed for organic disease of the nervous system.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137 (West 1991 
& Supp. 2000); Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, § 4, 114 Stat. 2096 (2000) (to be codified as 
amended at 38 U.S.C. § 5107); 38 C.F.R. §§ 3.303, 3.307, 
3.309 (2000).

2.  Tinnitus was incurred in active service.  38 U.S.C.A. 
§§ 1110, 1131; VCAA of 2000, Pub. L. No. 106-475, § 4, 114 
Stat. 2096 (2000) (to be codified as amended at 38 U.S.C. 
§ 5107); 38 C.F.R. § 3.303.




3.  A right wrist disorder was not incurred in or aggravated 
by active service.  38 U.S.C.A. §§ 1110, 1131; VCAA of 2000, 
Pub. L. No. 106-475, § 4, 114 Stat. 2096 (2000) (to be 
codified as amended at 38 U.S.C. § 5107); 38 C.F.R. § 3.303.  

4.  A chronic acquired disorder for VA compensation purposes 
with proteinuria as a manifestation thereof was not incurred 
in or aggravated by active service.  38 U.S.C.A. §§ 1110, 
1131; VCAA of 2000, Pub. L. No. 106-475, § 4, 114 Stat. 2096 
(2000) (to be codified as amended at 38 U.S.C. § 5107); 
38 C.F.R. § 3.303.

5.  A bilateral kidney disorder was not incurred in or 
aggravated by active; nor may renal calculi be presumed to 
have been incurred during such service.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113. 1131, 1137; VCAA of 2000, Pub. L. No. 106-
475, § 4, 114 Stat. 2096 (2000) (to be codified as amended at 
38 U.S.C. § 5107); 38 C.F.R. §§ 3.303, 3.307, 3.309.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background 

The service and post service medical evidence of record is 
negative for any evidence of a right wrist disorder.  

Associated with the claims file is a private medical record 
dated in January 1978 that shows the veteran was examined for 
possible proteinuria.  It was noted that six urine specimens 
were obtained and all were negative for protein.  The 
conclusion was no evidence of proteinuria or renal disease.  

Service medical records show that in October 1981, on 
examination for separation, an audiological evaluation 
revealed pure tone thresholds, in decibels, were as follows:


HERTZ	500	1000	2000	3000	4000
RIGHT 	0	0	5	5	0
LEFT		0	0	0	5	5

An audiogram was conducted in January 1993.  Pure tone 
thresholds, in decibels, were as follows:

HERTZ	500	1000	2000	3000	4000
RIGHT 	5	0	0	5	0
LEFT		10	0	5	0	0

Service medical records show that the veteran was found to 
have proteinuria in 1990, 1991, 1992, and 1997.  She 
underwent an IVP and nephrotomography, which were 
unremarkable.  She was provided a nephrology consultation 
which concluded that she probably had isolated proteinuria 
due to pregnancy.  The November 1997 separation examination 
revealed proteinuria.  

On a hearing conservation examination report dated in 
September 1997, the veteran reported that she had experienced 
ringing in her ears.  

An audiogram was conducted in September 1997.  Pure tone 
thresholds, in decibels, were as follows:

HERTZ	500	1000	2000	3000	4000
RIGHT 	5	0	0	0	5
LEFT		5	0	5	15	10

An audiogram was conducted in November 1997 on retirement.  
Pure tone thresholds, in decibels, were as follows:

HERTZ	500	1000	2000	3000	4000
RIGHT 	5	0	0	0	0
LEFT		5	0	5	10	10

The report of a November 1998 VA audiology examination of the 
veteran is on file.  She reported that she was exposed to the 
usual high ambient noise environment working the flight line 
during her 20 year career service.  She further reported that 
she was supplied with hearing protection.  On audiological 
evaluation, pure tone thresholds, in decibels, were as 
follows:

HERTZ	500	1000	2000	3000	4000
RIGHT 	0	0	0	0	5
LEFT		5	0	0	10	10

Speech recognition score was 100 percent for the right and 
left ears.  

A physical examination revealed no abnormalities.  There was 
also no evidence of ear disease noted.  The assistant chair 
of the Audiology and Speech Pathology Department concluded 
that the appellant's hearing acuity was within normal limits 
bilaterally.  The VA examiner concluded that audiometric 
testing showed bilateral sloping mild high frequency 
sensorineural hearing loss, essentially within normal limits 
in the right ear, however, with mild thresholds 5 decibels 
over normal, i.e., 25 decibels at 6,000 and 8,000 Hertz in 
the left ear.

The veteran was accorded a VA genitourinary examination in 
November 1998.  The diagnosis was history of proteinuria.  
The examiner ordered a urinalysis and urine specimens for 
culture and sensitivity.  The results of the initial 
urinalysis and urine were negative; however, a 24 hour urine 
specimen was positive.  

Criteria

In order to establish service connection for a claimed 
disability the facts must demonstrate that a disease or 
injury resulting current disability was incurred in active 
military service or, if pre-existing active service, was 
aggravated therein.  38 U.S.C.A. §§ 1110, 1131 (West 1991 & 
Supp. 2000); 38 C.F.R. § 3.303 (2000).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2000).

Where a veteran served continuously for 90 days or more 
during a period of war, or peacetime service after December 
31, 1946, and an organic disease of the nervous system to 
include sensorineural hearing loss and renal calculi become 
manifest to a degree of 10 percent within one year from the 
date of termination of such service, such disease shall be 
presumed to have been incurred in service, even though there 
is no evidence of such disease during the period of service. 
38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 1991 & Supp. 
2000); 38 C.F.R. §§ 3.307, 3.309 (2000).

Hearing status will be considered a disability for the 
purpose of service connection when the auditory thresholds in 
any of the frequencies of 500, 1,000, 2,000, 3,000, and 4,000 
Hertz is 40 decibels or greater; the auditory thresholds for 
at least three of these frequencies are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2000).

The Court, in Hensley v. Brown, 5 Vet. App. 155 (1995), 
indicated that § 3.385 does not preclude service connection 
for a current hearing disability where hearing was within 
normal limits on audiometric testing at separation from 
service.

As stated by the Court, "[i]f evidence should sufficiently 
demonstrate a medical relationship between the veteran's in-
service exposure to loud noise and her current disability, it 
would follow that the veteran incurred an injury in service; 
the requirements of § 1110 would be satisfied."  Id. at 160 
(citing Godfrey v. Derwinski, 2 Vet. App. 352 (1992)).

When a disability is not initially manifested during service 
or within an applicable presumptive period, "direct" service 
connection may nevertheless be established by evidence 
demonstrating the disability was in fact incurred or 
aggravated during the veteran's service. See 38 U.S.C.A. § 
1113(b) (West 1991 & Supp. 2000); 38 C.F.R. § 3.303(d).

Where there is a chronic disease shown as such in service or 
within the presumptive period under § 3.307 so as to permit a 
finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however remote, 
are service-connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b).

This rule does not mean that any manifestations in service 
will permit service connection.  To show chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."

When the disease identity is established, there is no 
requirement of evidentiary showing of continuity.  When the 
fact of chronicity in service is not adequately supported, 
then a showing of continuity after discharge is required to 
support the claim.  38 C.F.R. § 3.303(b).

The United States Court of Appeals for Veterans Claims 
(Court) has held that, in order to prevail on the issue of 
service connection on the merits, there must be medical 
evidence of (1) a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disease or injury.  Hickson v. West, 
12 Vet. App. 247, 253 (1999).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under law administered by the 
Secretary.  

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  VCAA of 2000, Pub. L. No. 106-475, § 4, 114 
Stat. 2096, 2098-99 (2000) (to be codified as amended at 
38 U.S.C. § 5107).

Duty to Assist

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the VCAA of 2000, Pub. L. No. 106-475, 114 
Stat. 2096 (2000).

The law currently in effect mandates that the Secretary shall 
assist a claimant in developing all facts pertinent to a 
claim for benefits.  The Secretary shall provide a medical 
examination when such examination may substantiate 
entitlement to the benefits sought.

The Board is satisfied that all relevant facts have been 
adequately developed to the extent possible, no further 
assistance to the appellant in developing the facts pertinent 
to her claims is required to comply with the duty to assist 
the appellant as mandated by the VCAA of 2000, Pub. L. No. 
106-475, 114 Stat. 2096 (2000).

In reaching this determination, the Board has considered the 
fact that the law with respect to the duty to assist has been 
significantly changed since the most recent supplemental 
statement of the case was issued to the veteran.

Congress recently passed the VCAA of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000), modifying the adjudication of all 
pending claims.  

As set forth above, the new law revises the former 
38 U.S.C.A. § 5107(a) to eliminate the requirement that a 
claimant come forward first with evidence to well ground a 
claim before the Secretary is obligated to assist the 
claimant in developing the facts pertinent to the claim.  It 
also specifically enumerates the requirements of the duty to 
assist.

In this case, the Board finds that the veteran is not 
prejudiced by its consideration of her claims pursuant to 
this new legislation without their first being considered by 
the RO.  As set forth above, VA has already met all 
obligations to the veteran under this new legislation.  
Moreover, the veteran as well as her representative have been 
offered the opportunity to submit evidence and argument on 
the merits of the issues on appeal, and have done so.

In view of the foregoing, the Board finds that the veteran 
will not be prejudiced by its actions and that a remand for 
adjudication of her claims under the new law by the RO would 
only serve to further delay resolution of her claims.  See 
Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).

Having determined that the duty to assist has been satisfied, 
the Board turns to an evaluation of the veteran's claims on 
the merits.

Analysis

I.  Entitlement to service connection for a bilateral hearing 
loss. 

In the instant case, the service medical records include the 
results of several audiological evaluations that show a 
slight shift in decibels.  However, hearing loss for VA 
compensation purposes in accordance with the criteria under 
38 C.F.R. § 3.385 was not shown on the inservice examinations 
and there is no post-service evidence associated with the 
claims file demonstrating the presence of hearing loss for VA 
compensation purposes.  

Post-service VA audiological evaluation conducted in November 
1998 failed to demonstrate that the veteran had auditory 
thresholds in any of the frequencies of 500, 1,000, 2,000, 
3,000, or 4,000 Hertz of 40 decibels or greater; or that 
auditory thresholds for at least three of these frequencies 
were 26 decibels or greater; or that speech recognition 
scores using the Maryland CNC Test were less than 94 percent.  
The results from the VA audiological evaluation conducted in 
November 1998 showed that the veteran had normal hearing at 
500 through 4,000 Hertz, bilaterally.


The Board notes that organic diseases of the nervous system 
to include sensorineural hearing loss are entitled to 
presumptive service connection if manifest to a compensable 
degree within one year of discharge.  As there is no post-
service evidence of record showing hearing loss for VA 
purposes, including within one year of discharge, the claim 
of entitlement to service connection for hearing loss is not 
entitled to presumptive service connection.

There is no evidence that any chronic disease was shown in 
service or during an applicable presumption period.  Nor is 
there medical evidence of a current hearing loss for VA 
compensation purposes related to any alleged continuity of 
symptomatology.  Voerth v. West, 13 Vet. App. 117 (1999); 
McManaway v. West, 13 Vet. App. 60 (1999); Savage v. Gober, 
10 Vet. App. 488 (1997).

The Board must also deny the claim of entitlement to service 
connection for hearing loss based on the fact that there is 
no competent evidence of record demonstrating the current 
existence of a hearing loss for VA compensation purposes in 
accordance with the criteria under 38 C.F.R. § 3.385.  

As stated above, a claim for service-connection for a 
disability must be accompanied by evidence, which establishes 
that the claimant currently has the claimed disability. 
Hickson v. West, 12 Vet. App. 247 (1999); See Rabideau v. 
Derwinski, 2 Vet. App. 141, 144 (1992); see also Brammer v. 
Derwinski, 3 .Vet. App. 223, 225 (1992) (absent proof of a 
present disability there can be no valid claim).

The veteran's own opinions and statements will not suffice to 
well ground her claim.  While a lay person is competent to 
provide evidence on the occurrence of observable symptoms 
during and following service, such a lay person is not 
competent to make a medical diagnosis or render a medical 
opinion, which relates a medical disorder to a specific 
cause.  Espiritu v. Derwinski, 2 Vet. App. 492, 494-495 
(1992).

Neither is the Board competent to supplement the record with 
its own unsubstantiated medical conclusions as to whether the 
veteran currently has a bilateral hearing loss related to her 
service.  Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).

The Board views its foregoing discussion as sufficient to 
inform the veteran of the elements necessary to complete his 
application to reopen his claims.  See Graves v. Brown 8 Vet. 
App. 522 (1996); Robinette v. Brown, 8 Vet. App. 69, 77-78 
(1995); McKnight v. Gober, 131 F.3d 1483 (Fed. Cir. 1997); 
Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997).

Although the veteran is entitled to the benefit of the doubt 
where the evidence is in approximate balance, the benefit of 
the doubt doctrine is inapplicable where, as here, the 
preponderance of the evidence is against the claim of 
entitlement to service connection for bilateral hearing loss.  
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).


II. Entitlement to service connection for tinnitus

In the instant case there is supporting evidence of current 
tinnitus and competent evidence of a nexus to service.  The 
November 1998 audiological examination, read liberally, 
provides evidence of a nexus between in-service noise 
exposure and the current disability. 

The truthfulness of the veteran's reported 3-year history of 
tinnitus is not reasonably questioned.  The Board notes that 
ringing in the ears was reported on a September 1997 in-
service hearing conservation examination report.  There is 
also evidence of continuity of symptomatology as she 
complained of tinnitus within the initial year of separation 
from service.  She worked on the flight line so one may 
presume noise exposure likely occurred in the normal course 
of her duties.  



The competent medical evidence of record, viewed liberally, 
does not appear to discount a possible relationship to 
service.  There appears to be undebatable evidence of 
significant noise exposure in service.

The November 1998 examiner stated that although tinnitus was 
usually a consequence of high frequency sensorineural hearing 
loss, it could manifest in persons with no hearing loss.  It 
was noted that the veteran had mild high frequency hearing 
loss.  

In light of the subjective nature of tinnitus, and the fact 
that the 1998 VA examiner's statement has not been refuted by 
competent medical evidence, the Board finds that the veteran 
has established that she has tinnitus, which originated in 
service, and the evidence favors a grant of service 
connection for tinnitus.


III.  Entitlement to service connection for a right wrist 
injury.

In the instant case, the service medical records are negative 
for complaints, treatment, or diagnosis of a right wrist 
disability.  Post service medical records are also negative 
for complaints, treatment, or diagnosis for a right wrist 
disability. 

The Board must deny the claim of entitlement to service 
connection for the disorder based on the fact that there is 
no competent evidence of record demonstrating the current 
existence of a right wrist disability linked to active 
service on the basis of competent medical evidence.

As stated above, a claim for service-connection for a 
disability must be accompanied by evidence, which establishes 
that the claimant currently has the claimed disability. 
Hickson v. West, 12 Vet. App. 247 (1999); See Rabideau v. 
Derwinski, 2 Vet. App. 141, 144 (1992); see also Brammer v. 
Derwinski, 3 .Vet. App. 223, 225 (1992) (absent proof of a 
present disability there can be no valid claim).  There is no 
such evidence in this case. 

The veteran's own opinions and statements that she has a 
right wrist disorder related to her period of service is not 
competent evidence in this case.  While a lay person is 
competent to provide evidence on the occurrence of observable 
symptoms during and following service, such a lay person is 
not competent to make a medical diagnosis or render a medical 
opinion, which relates a medical disorder to a specific 
cause.  Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992).

Neither is the Board competent to supplement the record with 
its own unsubstantiated medical conclusions as to whether the 
veteran has a right wrist disability linked to her period of 
active service.  Colvin v. Derwinski, 1 Vet. App. 171, 175 
(1991).

The Board views its foregoing discussion as sufficient to 
inform the veteran of the elements necessary to complete her 
application to reopen her claim.  See Graves v. Brown 8 Vet. 
App. 522 (1996); Robinette v. Brown, 8 Vet. App. 69, 77-78 
(1995); McKnight v. Gober, 131 F.3d 1483 (Fed. Cir. 1997); 
Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997).

Although the veteran is entitled to the benefit of the doubt 
where the evidence is in approximate balance, the benefit of 
the doubt doctrine is inapplicable where, as here, the 
preponderance of the evidence is against the claim of 
entitlement to service connection for a right wrist 
disability.  Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

IV. Entitlement to service connection for proteinuria

Albuminuria is detected by the presence of albumin (protein) 
in urine, and is also termed proteinuria.  See Dorland's 
Illustrated Medical Dictionary 42, 1370 (28th ed. 1994).

In the instant case, the Board does not dispute those in-
service findings of proteinuria.  However, there is no 
medical evidence suggesting that the protein in the urine was 
a sign of a personal injury suffered or disease contracted.

Post-service medical evidence includes findings of 
proteinuria, but again there is no attribution to a 
contracted disease.  

As noted above, the laws and regulations provide that service 
connection is warranted for disability due to injury or 
disease incurred in or aggravated by service.  38 C.F.R. 
§3.303; Hickson, supra.  Here, although the medical evidence 
shows that protein in the urine has been clinically noted 
both in and since service, it has not been associated with 
any disability upon which a grant of service connection could 
be predicated.  Accordingly, there is no chronic acquired 
genitourinary disorder for VA compensation purposes which was 
incurred in or aggravated by service.  

The veteran has failed to provide evidence that she is 
suffering from a current disability because of protein in the 
urine because proteinuria is actually a laboratory result and 
not, in and of itself, a disability.  See 61 Federal Register 
20445 (May 7, 1996).

In this regard, the Board notes that the Court has held that 
where there is no objective evidence of a current disability, 
service connection for nonspecific pathology, even if 
allegedly related to an alleged disorder, is not warranted.  
See Evans v. West, 12 Vet. App. 22, 31-32 (1998).

The veteran's own opinions and statements that she has a 
chronic acquired disorder for VA compensation purposes 
manifested by proteinuria related to her period of service is 
not competent evidence in this case.  While a lay person is 
competent to provide evidence on the occurrence of observable 
symptoms during and following service, such a lay person is 
not competent to make a medical diagnosis or render a medical 
opinion, which relates a medical disorder to a specific 
cause.  Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992).

Neither is the Board competent to supplement the record with 
its own unsubstantiated medical conclusions as to whether the 
veteran has a chronic acquired disorder for VA compensation 
purposes manifested by proteinuria linked to her period of 
active service.  Colvin v. Derwinski, 1 Vet. App. 171, 175 
(1991).

The Board views its foregoing discussion as sufficient to 
inform the veteran of the elements necessary to complete her 
application to reopen her claim.  See Graves v. Brown 8 Vet. 
App. 522 (1996); Robinette v. Brown, 8 Vet. App. 69, 77-78 
(1995); McKnight v. Gober, 131 F.3d 1483 (Fed. Cir. 1997); 
Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997).

Although the veteran is entitled to the benefit of the doubt 
where the evidence is in approximate balance, the benefit of 
the doubt doctrine is inapplicable where, as here, the 
preponderance of the evidence is against the claim of 
entitlement to service connection for a chronic acquired 
disorder for VA compensation purposes manifested by 
proteinuria.  Gilbert v. Derwinski, 1 Vet. App. 49, 53 
(1990).

V.  Entitlement to service connection for a bilateral kidney 
disorder.

A review of the service medical records discloses that the 
veteran was seen on several occasions for proteinuria.  She 
was also referred for a nephrology consultation.  The 
consultation revealed isolated proteinuria due to pregnancy 
and a subsequent work up revealed normal renal functioning 
with no evidence of renal pathology.  As stated above, 
proteinuria is a clinical finding and not disease or 
disability for which service connection may be granted.  
There is no evidence that the veteran was diagnosed with any 
chronic bilateral kidney disorder in service or during an 
applicable presumption period.  38 C.F.R. §§ 3.307 and 3.309.

The Board must deny the claim of entitlement to service 
connection for a disorder based on the fact that there is no 
competent evidence of record demonstrating the current 
existence of a kidney disorder. 

As stated above, a claim for service-connection for a 
disability must be accompanied by evidence, which establishes 
that the claimant currently has the claimed disability. 
Hickson v. West, 12 Vet. App. 247 (1999); See Rabideau v. 
Derwinski, 2 Vet. App. 141, 144 (1992); see also Brammer v. 
Derwinski, 3 .Vet. App. 223, 225 (1992) (absent proof of a 
present disability there can be no valid claim).  

As the veteran is not shown to have a bilateral kidney 
disorder related to her period of service on the basis of 
competent medical evidence, there exists no basis upon which 
to predicate a grant of entitlement to service connection.  
Hickson, supra.

The veteran's own opinions and statements that she has a 
bilateral kidney disorder that is related to her period of 
service is not competent evidence in this case.  While the 
veteran as a lay person is competent to provide evidence on 
the occurrence of observable symptoms during and following 
service, she is not competent to make a medical diagnosis or 
render a medical opinion which relates a medical disorder to 
a specific cause.  Espiritu v. Derwinski, 2 Vet. App. 492, 
494-495 (1992).

Neither is the Board competent to supplement the record with 
its own unsubstantiated medical conclusions as to whether the 
veteran has a bilateral kidney disorder related to her 
service.  Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).

The Board views its foregoing discussion as sufficient to 
inform the veteran of the elements necessary to complete her 
application to reopen this claim.  See Graves v. Brown, 8 
Vet. App. 522 (1996); Robinette v. Brown, 8 Vet. App. 69, 77- 
78 (1995); McKnight v. Gober, 131 F.3d 1483 (Fed. Cir. 1997); 
Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997).

Although the veteran is entitled to the benefit of the doubt 
where the evidence is in approximate balance, the benefit of 
the doubt doctrine is inapplicable where, as here, the 
preponderance of the evidence is against the claim of 
entitlement to service connection for a bilateral kidney 
disorder.  Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).


ORDER

Entitlement to service connection for bilateral hearing loss 
is denied.  

Entitlement to service connection for tinnitus is granted.  

Entitlement to service connection for a right wrist disorder 
is denied.  

Entitlement to service connection for proteinuria is denied.  

Entitlement to service connection for a bilateral kidney 
disorder is denied.  


REMAND

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2000) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the VCAA of 2000, Pub. L. No. 106-475, 114 
Stat. 2096 (2000).  

This law redefines the obligations of VA with respect to the 
duty to assist and includes an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.

This law also eliminates the concept of a well-grounded 
claim, redefines the obligations of VA with respect to the 
duty to assist, and supersedes the decision of the Court in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order), which had held that VA cannot assist in 
the development of a claim that is not well grounded.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA of 2000, or filed 
before the date of enactment and not yet final as of that 
date.  VCAA of 2000, Pub. L. No. 106-475, § 7, subpart (a), 
114 Stat. 2096, 2099-2100 (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the VCAA of 
2000, a remand in this case is required for compliance with 
the notice and duty to assist provisions contained in the new 
law.  See VCAA of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, 2096-2099 (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  In addition, because 
the RO has not yet considered whether any additional 
notification or development action is required under the VCAA 
of 2000, it would be potentially prejudicial to the appellant 
if the Board were to proceed to issue a decision at this 
time.  See Bernard v. Brown, 4 Vet. App. 384 (1993); 
VAOPGCPREC. 16-92 (published at 57 Fed. Reg. 49,747 (1992)).

In an effort to assist the RO, the Board has reviewed the 
claims file and identified certain assistance that must be 
rendered to comply with the VCAA.  However, it is the RO's 
responsibility to ensure that all appropriate development is 
undertaken in this case.

In the instant case, the Board notes that additional 
development of the record is needed as the Board's medical 
conclusions must be supported by competent medical authority 
and not the Board's own unsubstantiated opinions.  38 
U.S.C.A. § 7104(d)(1) (West 1991); Colvin v. Derwinski, 1 
Vet. App. 171 (1991).  

A review of the service medical records shows that the 
veteran was diagnosed with right knee tendonitis.  She also 
alleges constant low back pain related to service.  Post 
service medical records show treatment for low back pain.  
The service medical records show that she was seen on 
numerous occasions with gastrointestinal complaints.  

A post service VA examination diagnosed chronic recurrent 
episodes of bloating, gas, and loose stools occasionally 
associated with nausea and vomiting.  The work-up revealed no 
abnormalities; however, the examiner stated that the reported 
symptoms might be related to an irritable bowel type of 
syndrome.  

In view of the recently enacted legislation cited above, the 
Boards finds that examinations are required to obtain medical 
opinions as to the nature, extent of severity, and etiology 
of the claimed disabilities.  

Following a preliminary review of the record the Board notes 
that additional development is needed to supplement the 
record with respect to the issues of entitlement to increased 
evaluations for the service connected disabilities at issue.  
Colvin v. Derwinski, 1 Vet. App. 171 (1991).

In this regard, the veteran should also be afforded adequate 
comprehensive examinations by appropriate specialists in 
order to determine the current extent and degree of severity 
of service-connected sinusitis and bilateral plantar 
fasciitis with heel spurs.  

As the Board noted earlier, the RO did not issue a statement 
of the case in response to the veteran's notice of 
disagreement with the grant of service connection for 
internal derangement of the left knee with assignment of a 10 
percent evaluation.  Where there has been an initial RO 
adjudication of a claim and a notice of disagreement 
therewith, the claimant is entitled to a statement of the 
case, and the RO's failure to issue a statement of the case 
is a procedural defect requiring remand.  Manlincon v. West, 
12 Vet. App. 238 (1999), and Godfrey v. Brown, 7 Vet. 
App. 398 (1995).

Accordingly, the case is remanded to the RO for the 
following:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the RO.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).  

In this regard, the RO should request 
that the veteran identify the names, 
addresses, and approximate dates of 
treatment, both prior and subsequent to 
service, for medical care providers, VA 
and non-VA, inpatient and outpatient, who 
may possess additional records referable 
to treatment for lumbosacral strain, a 
right knee disorder, irritable bowel 
syndrome also claimed as diarrhea, 
sinusitis, and bilateral plantar 
fasciitis with heel spurs.  

After obtaining any necessary 
authorization or medical releases, the RO 
should request and associate with the 
claims file legible copies of the 
veteran's complete treatment reports from 
all sources identified whose records have 
not previously been secured.  

Regardless of the veteran's response, the 
RO should secure all outstanding VA 
treatment records.  All information which 
is not duplicative of evidence already 
received should be associated with the 
claims file.

2.  If the RO is unable to obtain any of 
the relevant records sought, it shall 
notify the veteran that it has been 
unable to obtain such records by 
identifying the specific records not 
obtained, explaining the efforts used to 
obtain those records, and describing any 
further action to be taken with respect 
to the claims.  VCAA of 2000, Pub. L. No. 
106-475, § 3(a), 114 Stat. 2096, 2096 
(2000) (to be codified as amended at 
38 U.S.C. § 5103A(b)(2).

3.  The RO should schedule the veteran 
for an appropriate VA ear, nose, and 
throat examination to determine the 
current manifestations of her sinusitis. 

The claims file, the criteria for rating 
sinusitis, and a separate copy of this 
remand must be made available to and be 
reviewed by the examiner prior and 
pursuant to conduction and completion of 
the examination.  The examiner must 
annotate the examination report that the 
claims file was in fact made available 
for review in conjunction with the 
examination.  Any further indicated 
special studies should be conducted.  

The examiner should address the governing 
criteria for rating sinusitis.  Any 
opinions expressed as to the severity of 
sinusitis should be accompanied by a 
complete rationale.

4.  The RO should schedule the veteran 
for a VA orthopedic examination by an 
orthopedic surgeon or other appropriate 
medical specialist for the purpose of 
ascertaining the nature and extent of 
severity of her bilateral plantar 
fasciitis, and the nature, extent of 
severity, and etiology of any low back 
and right knee disorder(s) which may be 
present.  The claims file, the criteria 
for rating foot disabilities and under 
38 C.F.R. §§ 4.40, 4.45, 4.59 (2000), and 
a separate copy of this remand must be 
made available to and be reviewed by the 
examiner prior and pursuant to conduction 
and completion of the examination.  The 
examiner must annotate the examination 
report that the claims file was in fact 
made available for review in conjunction 
with the examination.  Any further 
indicated special studies should be 
conducted.

The examiner is requested to indicate 
whether plantar fasciitis results in any 
functional impairment particularly on 
extended use.  All functional limitations 
are to be identified, including whether 
there is any pain, weakened movement, 
excess fatigability or incoordination on 
movement of the feet, and the examiner 
should discuss whether there is likely to 
be additional range of motion loss due to 
any of the following: (1) pain on use, 
including during flare-ups; (2) weakened 
movement; (3) excess fatigability; or (4) 
incoordination.  

The examiner should provide an opinion as 
to whether it is at least as likely as 
not that any low back and/or right knee 
disorder(s) found on examiner is/are 
related to symptomatology reported in 
service or anything of service origin, 
and if pre-existing service, was/were 
aggravated thereby.  Any opinions 
expressed should be accompanied by a 
complete rationale.

5.  The RO should arrange for a VA 
gastrointestinal examination by an 
appropriate specialist for the purpose of 
ascertaining the nature and probable 
etiology of any gastrointestinal 
disability to include irritable bowel 
syndrome/diarrhea found on examination.

The claims file and a separate copy of 
this remand must be made available to and 
be reviewed by the examiner prior and 
pursuant to conduction and completion of 
the examination.  The examiner must 
annotate the examination report that the 
claims file was in fact made available 
for review in conjunction with the 
examination.  

The examiner should arrange for any tests 
or studies deemed necessary.  After the 
review is completed, the examiner should 
provide an opinion as to whether it is at 
least as likely as not that any current 
gastrointestinal disability is related to 
the history of symptoms recorded during 
service or to any circumstances of 
service, and if preexisting service was 
aggravated thereby.  Any opinions 
expressed by the examiner should be 
accompanied by a complete rationale.

6.  The RO should issue a statement of 
the case in response to the veteran's 
notice of disagreement with the grant of 
service connection for internal 
derangement of the left knee with 
assignment of a 10 percent evaluation.  
The RO should notify the veteran of the 
need to timely file a substantive appeal 
if he wishes appellate review.

7.  Thereafter, the RO should review the 
claims file to ensure that all of the 
foregoing requested development has been 
completed.  

In particular, the RO should review the 
requested examination report(s) and 
required opinions to ensure that they are 
responsive to and in complete compliance 
with the directives of this remand and if 
they are not, the RO should implement 
corrective procedures.  The RO is advised 
that where the remand orders of the Board 
or the Court are not complied with, the 
Board errs as a matter of law when it 
fails to ensure compliance, and further 
remand will be mandated.  Stegall v. 
West, 11 Vet. App. 268 (1998).


The RO must also review the claims file 
to ensure that all notification and 
development action required by the VCAA 
of 2000, Pub. L. No. 106-475 is 
completed.  In particular, the RO should 
ensure that the new notification 
requirements and development procedures 
contained in sections 3 and 4 of the Act 
(to be codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107) are fully 
complied with and satisfied.

8.  After undertaking any development 
deemed essential in addition to that 
specified above, the RO should 
readjudicate the issues of entitlement to 
service connection for lumbosacral 
strain, irritable bowel syndrome also 
claimed as diarrhea, and a right knee 
disability.  The RO should also 
readjudicate the issues of entitlement to 
an initial compensable evaluations for 
sinusitis and bilateral plantar fasciitis 
with heel spurs.  

In this regard, the RO should document 
its consideration of 38 C.F.R. 
§ 3.321(b)(1) (2000), and Fenderson v. 
West, 12 Vet. App. 119 (1999), referable 
to assignment of "staged" ratings for 
disabilities for which service connection 
has been initially granted.

If the benefits sought on appeal are not granted to the 
veteran's satisfaction, the RO should issue a supplemental 
statement of the case (SSOC).  The SSOC must contain notice 
of all relevant actions taken on the claims for benefits, to 
include a summary of the evidence and applicable law and 
regulations considered pertinent to the issues currently on 
appeal.  A reasonable period of time for a response should be 
afforded.  
Thereafter, the case should be returned to the Board for 
final appellate review, if in order.  

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  No action is required of the 
veteran until she notified by the RO; however, the veteran is 
hereby notified that failure to report for a scheduled VA 
examination(s) without good cause shown may adversely affect 
the outcome of her claims.  38 C.F.R. § 3.655 (2000).



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals



 


